Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawing
1. 	Drawing field on 06/27/2019 has been accepted by the examiner.
Allowable Subject Matter
2.	Claims 28-38 and 43-47 are allowed.
Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
Independent claims 28 and 43 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 28:
The primary reason for the allowance of claim 28 is the inclusion of a mobile turf instrument apparatus for measuring a turf infill profile of an infill particulate material lying on a backing material of a synthetic turf surface and for adding infill particulate material to low spots in the turf infill profile, which comprises: a control system that is coupled to the first sensor and the top dresser for activating the top dresser to dispense additional infill particulate material to the sampled locations at which the sensor has determined that low spots exist in the turf infill profile. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been 

Claims 29-38 are allowed due to their dependency on claim 28.

Regarding claim 43:
The primary reason for the allowance of claim 43 is the inclusion of a probe assembly for measuring a turf infill profile at a plurality of sampled locations in a synthetic turf surface, which comprises: a turf surface contact assembly which is vertically movable relative to the probe wheel, wherein the turf surface contact assembly has a contact area with the turf surface that is large enough to retain the turf surface contact assembly resting atop an upper boundary of the turf infill profile when the tips of the probe wheel contact the lower boundary of the turf infill profile. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 44-47 are allowed due to their dependency on claim 43.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

Technology Center 2800 
March 18, 2022